Citation Nr: 0200106	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  00-04 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from December 1965 to December 
1966 and from May 1968 to October 1969.  The veteran died in 
July 1997, and the appellant is his widow.  

The appeal arises from the February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, in pertinent part, denying service 
connection for the cause of the veteran's death on the basis 
of Agent Orange exposure. 

The statement and supplemental statements of the case have 
included an issue concerning entitlement to educational 
benefits under Chapter 35, Title 38, United States Code.  The 
appellant has not offered a disagreement to the denial of 
these benefits, nor has her representative.  The issue was 
not certified to the Board, and is not for consideration as 
part of this appeal as there has been no argument on the 
issue, and the Board does not otherwise have jurisdiction.


FINDINGS OF FACT

1.  The veteran died of metastatic carcinoma of the rectum.  

2.  The veteran's metastatic carcinoma of the rectum 
developed many years post service and is not related to the 
veteran's period of service.  It is also not related to 
exposure to Agent Orange in service.

3.  During his lifetime the veteran was not service-connected 
for any disease or disability.  No disease or disability 
demonstrated in service caused or contributed to the 
metastatic carcinoma which caused the veteran's death or 
otherwise contributed to the onset of death.  


CONCLUSION OF LAW

Metastatic carcinoma of the rectum causative of the veteran's 
death was not incurred in or aggravated by service, was not 
caused by the veteran's exposure to Agent Orange in service, 
may not be presumed to have been caused by exposure to Agent 
Orange in service, and may not be presumed to have been 
otherwise incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
treatment of carcinoma of the rectum.  The service medical 
records are also negative for any chronic medical pathology 
other than pes planus, which was noted upon service 
separation examination in April 1968.  

The veteran's DD214 shows that he served in the Army and had 
eleven months and 19 days of foreign service with stationing 
in USARPAC.  

Post service medical records include private Community Health 
Plan records of treatment for carcinoma of the rectum in 1996 
and 1997.  Rectal surgery to remove the newly discovered 
rectal cancer was performed in September 1996.  The tumor 
extended through the rectal wall into surrounding fat.  The 
cancer had metastasized to multiple lymph nodes as well as to 
the liver, with affected areas excised and a colostomy 
performed.  An oncology diagnosis in September 1996, based on 
excised tissue, confirmed the diagnosis of metastatic rectal 
carcinoma. 

The claims folder also contains Albany Medical Center records 
from 1997. Treatment records continued the consistent 
diagnosis of metastatic carcinoma of the rectum.  

A death certificate indicates that the veteran died in July 
1997, with the immediate cause of death being acute renal 
failure, caused by metastatic carcinoma of the rectum.  The 
veteran died at a private residence.  An autopsy was 
conducted with anatomical diagnoses of status post colostomy 
for carcinoma, carcinoma of the bladder wall and serosa with 
left hydro ureter, cardiomegaly, congested lungs, and hydro 
ureter and (left) nephrosclerosis of the kidneys.  
Microscopic diagnoses included diffusely infiltrating poorly 
differentiated carcinoma involving the wall of the bladder 
and retroperitoneum, and tubular necrosis of the kidney with 
hyalinized glomuleri casts with the tubules and (left) 
hydronephrosis.  

The claims folder contains an opinion letter from R. Biss, 
M.D., a physician at a private oncology department.  In the 
letter the physician informed that he did not know and could 
not determine the cause of the veteran's carcinoma of the 
rectum, and could not offer any opinion regarding any 
relationship between the veteran's exposure to Agent Orange 
and the development of that cancer.  

In a statement submitted in October 2001, the appellant 
contended, in effect, that the veteran in all probability was 
exposed to Agent Orange in service in Vietnam during the 
Vietnam Era, and that there was no history of rectal or 
bladder cancer in his family.  The appellant also referenced 
certain reports or papers issued by groups including 
scientific organizations, which references purportedly 
suggested the possibility that other diseases than those for 
which presumptive service connection had been established 
based on Agent Orange exposure under VA law, could possibly 
be related to Agent Orange exposure.  The appellant also 
submitted some undated and untitled pages from a report 
purportedly prepared by the National Veterans Legal Services 
Project, averring that there was scientific evidence that 
"does not reach the level of formal statistical 
significance" of an association between exposure to Agent 
Orange and addition effects including cancer of the colon.  
The nature and degree of such a not-statistically-significant 
association is not specified.  

Analysis

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C.A. § 5103A 
(West Supp. 2001)).  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  These regulations are 
also for application in this matter.  

The appellant has not referenced any unobtained evidence that 
might aid her claim or that might be pertinent to her claim.  
The RO requested all relevant treatment records identified by 
the appellant.  The RO in a May 2001 letter notified the 
appellant of the changes in obligations of the VA brought 
about by the VCAA, and requested that she provide evidence or 
information by which the VA might assist her in developing 
her claim.  It appears that all evidence about which the VA 
has knowledge which might possibly assist the veteran in 
developing her claim has been associated with the claims 
folder, including private medical records of treatment of the 
veteran for the metastatic carcinoma of the rectum causative 
of his death, as well as the death certificate and autopsy 
report.  The appellant has not indicated other evidence which 
presents the reasonable possibility of furthering her claim 
and which has not been associated with the claims folder.  
The veteran in her VA Form 9 had requested a hearing before a 
member of the Board at the RO, but by a signed November 2001 
submission she withdrew her request for that hearing.  The VA 
has satisfied its duties to notify and to assist the 
appellant in this case.

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause death.  For a service-connected 
disability to be the cause of death, it must singly, or 
together with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp 2001).  
Service connection may be presumed for carcinoma that is 
manifested to a compensable degree, within 1 year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Post service medical records including private oncology 
records and the veteran's death certificate and autopsy 
report show that the veteran died of acute renal failure due 
to metastatic carcinoma of the rectum.  In view of the facts 
that the service medical records show no findings or 
diagnoses of carcinoma of the rectum, and that this disorder 
was first medically identified many years post service, and 
because there is no competent medical opinion in the record 
to attribute the onset of carcinoma of the rectum to military 
service or any incident thereof, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for the cause of the veteran's death on a direct 
basis (based on incurrence or aggravation in service).  The 
preponderance of the evidence is against such a claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The veteran was not service connected for any disability 
during his lifetime.  There is no indication that there was 
any disorder noted upon the veteran's service separation 
examination that could have conceivably aggravated his 
carcinoma of the rectum or otherwise contributed to the onset 
of death.  Hence, no issue of service connection for the 
cause of the veteran's death on the basis of contribution to 
death or aggravation of the carcinoma of the rectum causative 
of death by a service-connected disability is implicated by 
the evidence of record.  See 38 C.F.R. § 3.312(c) (2001).  
Further it is noted that the cancer was first demonstrated 
may years after service separation.

With respect to the claim for service connection for the 
cause of the veteran's death as a residual of exposure to 
Agent Orange, the Board notes that a veteran who, during 
active service, served in the Republic of  Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2001), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during service.  This presumption has just been changed 
in the claimant's favor.  Pursuant to the "new" 38 U.S.C. 
§ 1116(f), as added by § 201(c) of the "Veterans Education 
and Benefits Expansion Act of 2001," Pub. L. No. 107-___ 
(H.R. 1291) (Dec. 27, 2001), there is now a presumption that 
a veteran who served in Vietnam was exposed to herbicides in 
the absence of affirmative evidence to the contrary.  As the 
case does not turn on whether the veteran was exposed to 
Agent Orange, but rather the result of such exposure, such 
exposure is presumed but does not affect the outcome as 
explained below.

Diseases or disorders which have been positively associated 
with Agent Orange do not include carcinoma of the rectum, and 
accordingly carcinoma of the rectum and the veteran's death 
therefrom are not entitled to the presumption, pursuant to 
the regulation.  Here, the veteran's DD214 indicates that he 
served in the Army with foreign service for a period of 11 
months and 19 days including in USARPAC during his second 
period of service from May 1968 to October 1969, which was 
during the Vietnam Era.  Hence, it is likely that the veteran 
served in Vietnam during the Vietnam Era and may have been 
exposed to Agent Orange.  However, even if for current 
consideration the veteran's exposure to Agent Orange were to 
be conceded, carcinoma of the rectum is not a disorder which 
is presumptively service connected on the basis of Agent 
Orange exposure.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.307, 3.309.

In the case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, a 
claimant may establish service connection for carcinoma of 
the rectum by presenting evidence which shows that it was as 
likely as not that the disorder was caused by inservice Agent 
Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the 
appellant has presented no competent medical evidence 
causally linking carcinoma of the rectum to exposure to Agent 
Orange in service.  The appellant's submission of certain 
non-medical papers, reportedly from the National Veterans 
Legal Services Project, containing allegations of a not-
statistically-significant association between Agent Orange 
exposure and colon cancer, presents an attenuated, slight and 
merely suggestive possibility that some time in the future 
there might be medical evidence sufficient to establish a 
causal association between Agent Orange exposure and the 
veteran's rectal cancer.  As such, the Board finds that those 
papers do not specifically support the appellant's claim of 
an actual causal link between Agent Orange exposure in 
service and the carcinoma of the rectum causative of the 
veteran's death.  The VA has already delineated disorders for 
which such an association is to be presumed, based on current 
scientific knowledge, and carcinoma of the rectum is not one 
of those disorders. 

In the absence of a disorder causative of the veteran's death 
which may be presumptively service connected based on Agent 
Orange exposure, and in the absence of medical opinion 
causally linking Agent Orange exposure in service to a 
disease causative of the veteran's death, service connection 
for the cause of the veteran's death cannot be established on 
the basis of Agent Orange exposure either on a presumptive 
basis or otherwise on the basis of medical evidence.  See 
38 C.F.R. § 3.309(e); Combee.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

 

